Citation Nr: 1214088	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  03-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a memory disorder, to include on the basis of an undiagnosed illness. 

2.  Entitlement to service connection for muscle spasm and weakness, to include on the basis of undiagnosed illness. 

(The issues of entitlement to an initial increased rating, and earlier effective date, for the service-connected chronic fatigue syndrome, headaches, and lumbosacral strain, will be addressed in a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1982 and from June 1988 to June 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2003, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In March 2004, the Board, in pertinent part, remanded the Veteran's claims to the RO for further development of the record.

In June 2006, the undersigned VLJ granted the motion of the Veteran's representative for advancement of the appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

An action by the Board in July 2006, inter alia, denied service connection for a memory disorder and remanded the issue of service connection for muscle spasms and weakness for additional development. 

The Veteran subsequently appealed the Board's denial of service connection for a memory disorder to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2007, the Court issued an Order granting a Joint Motion of the parties to vacate, in pertinent part, the Board's July 2006 denial of service connection for a memory disorder.

In August 2008, the Board denied the Veteran's claims of entitlement to service connection for a memory disorder and muscle spasms.  Again, the Veteran appealed the Board's decision to the Court.  While the matter was pending, in September 2009, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand which vacated the Board's denial of these issues.  

In September 2010, the Board remanded the Veteran's claims for further development of the record.  The case is once again before the Board. 

The Board notes that in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issue on appeal.

The issue of entitlement to service connection for irritable bowel syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

While not referenced in the above procedural history discussion, the issues of entitlement to an initial increased rating, and an earlier effective date, for the service-connected chronic fatigue syndrome, headaches, and chronic lumbosacral strain are also before the Board.  As the Veteran has engaged the services of a Veterans Service Organization in connection with these claims, these issues will be addressed in a separate decision, to be issued concurrently with this decision. 

The issue of entitlement to service connection for muscle spasm and weakness, to include on the basis of undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record associates the Veteran's diagnosed cognitive disorder, which results in memory impairment, with his service-connected chronic fatigue syndrome.


CONCLUSION OF LAW

The Veteran's cognitive disorder, which results in memory impairment, is due to his service-connected chronic fatigue syndrome.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  Duties to notify and assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

The VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for a memory disorder is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.

II.  Analysis 

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court held that the Board must address theories of entitlement explicitly raised by the claimant and raised by the evidence of record (italics added for emphasis). 

Here, the Veteran has previously sought service connection for memory loss pursuant to the regulations governing an undiagnosed illness.  Upon review of the record, however, the Board notes that the Veteran's claim may be granted under a secondary service connection theory of entitlement. 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In August 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed memory loss disorder.  After reviewing the Veteran's claims folder and conducing a clinical examination, an August 2011 VA examiner documented the Veteran's complaints of forgetting his laptop while on a trip, difficulty remembering character names in movies, and having to make lists and reminders.  Clinical testing revealed that his immediate memory was intact, however, the Veteran scored a 1/3 on delayed recall testing.  As a result, the examiner diagnosed the Veteran with a "cognitive disorder NOS."  A comment attached to this diagnosis clarified that the Veteran's cognitive disorder results in "mild to moderate" memory problems.  Based on the diagnosis of a cognitive disorder, the Board finds that a current disability (the first Wallin element) has been demonstrated. 

The record reflects that the Veteran has been granted service-connected for chronic fatigue syndrome.  A service-connected disability (the second Wallin element) has therefore been demonstrated. 

With respect to the third Wallin element, the August 2011 VA examiner stated that the Veteran's cognitive disorder is due to his service-connected chronic fatigue syndrome.  It was noted that "the course of [the] Veteran's [chronic fatigue syndrome] has been episodic with several periods of employment, followed by relapses and inability to work."  He concluded that "[i]t is likely that the Veteran's memory impairment has followed a similar course and has . . . increased with recent years of decreased social and occupational functioning."  The Board notes that the record does not contain any medical opinions suggesting otherwise. 

In summary, the Board is of the opinion that the Veteran has met all requirements needed establish service connection for a memory disorder.  Specifically, the claims folder contains competent and credible evidence of a nexus between the Veteran's diagnosed cognitive disorder with memory loss and his service-connected chronic fatigue syndrome.

As a final matter, the Board observes that the October 2011 supplemental statement of the case denied the Veteran's memory disorder claim on the basis that his documented memory impairment was part of the symptomatology used to award a 100 percent rating for the service-connected chronic fatigue syndrome.  Specifically, the AMC stated that "a separate evaluation for [the Veteran's] cognitive disorder cannot be granted since this would result in improper pyramiding."  

Pyramiding, which is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible, however, for a veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In the present case, the record indicates that the Veteran has two separate disabilities, a cognitive disorder that results in memory loss, and chronic fatigue syndrome, which, pursuant to Diagnostic Code 6354, is rated based on cognitive impairments such as an inability to concentrate, forgetfulness, and confusion.  Thus, the AMC's decision to deny service connection based on duplicative symptomatology was in error as the competent and credible evidence indicates that two separate disabilities exist.  Instead, the regulations governing pyramiding are a factor for consideration when determining the appropriate disability rating to be assigned to the Veteran's memory disorder.  



ORDER

Service connection for a cognitive disorder, manifested by memory loss, is granted. 


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board believes that the issue of entitlement to service connection for muscle spasms and weakness, to include on the basis of an undiagnosed illness, must be remanded for further development of the record.  

As alluded to in the above decision, following a September 2009 remand from the Court, the Board remanded the Veteran's muscle spasm claim in September 2010 in order to schedule him for an additional VA examination.  

Specifically, through its Order, the Court directed VA to consider the applicability of McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) and to provide additional reasons and bases as to its denial, to include further analysis under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (pertinent to claims based on undiagnosed illness). 

Pursuant to McClain, a claim for service connection may be valid even when there is no current diagnosis of the claimed disability as long as a claimant has submitted evidence of symptoms of the disability during the pendency of the appeal.  21 Vet. App. 319.  As noted in the September 2009 Order, the record reflects that the Veteran complained of, and received treatment for muscle spasms subsequent to filing his claim in March 1999 and, as such, his claim may (italics added for emphasis) be granted despite the lack of a current diagnosis.

In regard to the Court's instruction to further analyze the Veteran's claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (relevant to undiagnosed illnesses), the Board's September 2010 remand observed another decision rendered by the Court in 2008: in Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court held that the Board must address theories of entitlement explicitly raised by the claimant and raised by the evidence of record.  

Here, the Veteran's medical records reflect that he sustained blows to the head while in service and has been diagnosed with Lyme Disease; as such, the Board's September 2010 remand requested that the Veteran be afforded an additional examination which included an inquiry into the additional possible causes of the claimed muscle spasms that have been raised by the record. 

The Board's September 2010 remand also noted that a prior May 2000 VA examination was inadequate because the examiner did not take the Veteran's medical history into consideration.  Thus, the Board's remand instructions listed evidence deemed to be pertinent to the examination and requested that a VA examiner comment on such evidence.  

Following the Board's September 2010 remand, the Veteran was provided with VA Gulf War and traumatic brain injury examinations in September 2011.  After reviewing the Veteran's claims folder and conducting a physical examination, the examiner who conducted these examinations stated that there was "no objective evidence of muscle disease and no significant physical findings on examination or abnormal diagnostic tests."  The examiner did not, however, comment on the evidence listed by the Board or indicate whether the Veteran has had a muscle spasm disorder at any time since March 1999. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the VA examiner did not comment on the evidence described by the Board or render an opinion as to whether the Veteran has had a muscle spasm disorder since March 1999, the case must be remanded so that an additional medical opinion can be obtained. 

Accordingly, the issue of entitlement to service connection for muscle spasms, to include as due to an undiagnosed illness is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take all indicated action to obtain copies of any records of the Veteran's treatment for muscle spasms by VA dated since October 2011.  These records should be incorporated into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated in the claims file.

2.  After the above has been completed, the RO must schedule the Veteran for a VA examination at an appropriate facility and with a health care provider of suitable experience to determine the nature and etiology of the claimed muscle spasms.  The following considerations will govern the examination: 

A.  The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

B.  After conducting any necessary clinical studies and appropriate interviews with the Veteran, the examiner must address whether he has, or did have at any time after March 1999, a muscle spasm disorder as the result of his service, to include as due to an undiagnosed illness (noting his prior diagnoses of Gulf War Syndrome), Lyme Disease, or head trauma. The examiner must discuss any pertinent evidence of record bearing on the claimed conditions, to include, but not limited to, the following:

i. 	The results of a May 1995 Gulf War evaluation showing normal EMGs. 

ii. 	A December 1995 disability examination report stating that the Veteran experienced muscle twitches; 

iii. 	An October 1997 treatment note reflecting normal motor and sensory responses; 

iv. 	The March 1999 in-service complaint of muscle spasms; 

v. 	A March 2000 treatment note reflecting minor muscle twitches in the chest; 

vi. 	The Veteran's April 2001, February 2003, and February and July 2006 complaints of muscle spasms; and 

vii. 	The Veteran's October 2007 complaint of muscle twitches. 

C.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record and citation to any medical treatises or other evidence relied upon. A rationale must be provided for any findings rendered. 

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing health care provider for corrective action. See 38 C.F.R. § 4.2 (2011) (If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

4.  Thereafter, the RO must consider all of the evidence of record and readjudicate the Veteran's claim of entitlement to service connection.  If the benefit sought on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


